Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to the amendment filed 10/19/2021.  Claims 1, 11, 12, 15, 18 and 20 have been amended.  Claims 1-20 are pending and have been considered below. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed. 

Examiner's Statement of Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1: the prior art of record does not teach or render obvious the limitations ”wherein the storage hardware storing a host operating system configured to execute on the processing hardware and manage the-execution of containers, the containers comprising respective processes managed by the host operating system, each separate, isolated execution environment 
Regarding Claim 11: the prior art of record does not teach or render obvious the limitations ” executing an operating system, the operating system configured to manage the-execution of containers, the containers comprising containers, the containers hosting respective guest software that executes in isolation within the containers, the containers executed by a container engine, the container engine and the containers comprising respective processes executed by the operating system, the operating system container providing isolation for the containers by providing namespace isolation for the respective containers; receiving, at a network filter, a network packet corresponding to a request from a container to access a network resource, the packet comprising an identifier or address corresponding to the network ” as recited in independent claim 11, in combination with the other limitations of the claim.
Regarding Claim 15: the prior art of record does not teach or render obvious the limitations ”wherein executing a container by a container engine executing on the computing device, the container comprising guest software configured for network communication with network resources, the computing device comprising a network interface card (NIC) through which the computing device exchanges packets with network resources; initiating, by the guest software in the container, a request to access a network resource; receiving, from a network filter executing on the computing device, an identifier based on the network resource, the identifier being an indication that the network resource is an allowed network resource, the network resource being an allowed network resource based on a domain name service (DNS) query having been completed on behalf of the container in correspondence with the request to access the network resource; and generating a packet by the container, the packet configured for communication with the network resource, the generating comprising including, the indication in the packet, the identifier indicating that the network resource is the allowed ” as recited in independent claim 15, in combination with the other limitations of the claim.
The prior art references of record either alone or in combination does not teach or render obvious the limitations as recited in independent claims 1, 11 and 15 as presented.
Regarding claims 2-10, 12-14, 16-20, the claims are allowable based at least on their depending from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATOUMATA TRAORE whose telephone number is (571)270-1685.  The examiner can normally be reached on 6:30-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Friday, January 28, 2022

/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436